Exhibit 10.1

November 8, 2006

 

Jaime Haenggi

1103 Canoe Point

Delray Beach, FL 33444

 

Re: Terms of Employment

Dear Ms. Haenggi:

We are pleased to inform you that after careful consideration Vonage America
Inc. (the “Company”) has decided to extend this offer of employment. This letter
sets forth the terms of the Company’s offer, which, if you accept, will govern
your employment.

 

1. Employment

 

  (a) You will be employed in the position of Vice President, Customer Life.

 

  (b) You will report to Michael Snyder – Chief Executive Officer, Vonage
Holdings.

 

  (c) Your employment will commence on Monday, November 6, 2006.

 

2. Location

You will work at the Company’s headquarters on a regular full-time basis,
presently located in Holmdel, NJ.

 

3. Compensation

 

  (a) The Company will pay you an annual base salary (“Base Salary”) of $200,000
less applicable withholding, payable in equal installments in accordance with
the Company’s regular payroll practices for similarly situated employees, but in
no event less frequently than biweekly in arrears.

 

  (b) You will be eligible for an annual performance-based bonus, to be granted
in the Company’s sole discretion, with a target amount of up to 40% of your
annual base salary.



--------------------------------------------------------------------------------

4. Stock Options

In addition, and subject to the required approvals of the Board of Directors of
Vonage Holdings Corp., you will be granted an option under Vonage Holding
Corp.’s Incentive Plan to purchase 40,000 shares of Vonage Holding Corp.’s
common stock in accordance with the Incentive Plan (the number of shares and
exercise price are subject to adjustment based on subsequent stock splits,
reverse stock splits, other adjustments, or recapitalizations).

The options will vest and become exercisable as to 1/4th of the shares on each
of the first, second, third and fourth anniversaries of the date of the award,
which is the date the grant is approved by the Board of Directors. The exercise
price will be established in accordance with the Incentive Plan based on the
date of the award. The stock option grant will be governed by and subject to the
terms of Vonage Holding Corp.’s Incentive Plan and your individual stock option
agreement, which will be forwarded to you at a later time.

 

5. Benefits

 

  (a) Participation in the health and dental plan of the Company begins after
three (3) months of employment in accordance with the terms of the plans.
Enclosed is information regarding the benefits offered to all the Company
employees.

 

  (b) You are eligible to participate in the Company’s 401k plan on the first
day of the month following the completion of three (3) months of employment.

 

  (c) If you choose to participate in these benefits, you will receive a Summary
Plan Description for the health and dental insurance, as well as the 401k plans.
(A copy of the plan documents is available from the Plan Administrator.) In the
event of a discrepancy between this letter and the plan documents, the plan
documents govern.

 

  (d) The Company will reimburse you for your reasonable out-of-pocket expenses
actually incurred or paid by you for the continuation of your current medical
and dental benefits (excluding all other benefits, including vision benefits,
which shall be your responsibility) during the three (3) month waiting period in
the amount of 100% of such costs up to a maximum of $3,000.

 

6. Relocation Benefits

 

  (a) Corporate Relocation Services will arrange an apartment within the
Holmdel, NJ area for a period of sixty (60) days from your Employment date.

 

  (b) Corporate Relocation Services will arrange for your personal belongings
and household goods to be shipped to the destination location aboard a qualified
household goods carrier. The Company will be billed directly for these services.
The Company will reimburse you for reasonable costs related to the purchase or
sale of your home. The maximum allowable amount for these services is $15,000.



--------------------------------------------------------------------------------

  (c) For the final move to the new location, the Company reimburses travel
costs for you, your spouse, and any dependents that currently reside, and are
relocating, with you. Travel and lodging will be coordinated by C.R.S. Air
travel is by coach class for moves over 500 miles. If the new location is less
than 500 miles, the Company will reimburse driving expenses at the standard rate
per mile for the shortest distance between the old and new locations. A minimum
of 350 miles must be driven per day. Travel expenses for pets are not covered.
Special cars and limousines are not reimbursable expenses.

 

  (d) You understand that if you voluntarily leave the Company prior to 12
months from the date of transfer or hire date, whichever is later, that you must
repay the total cost of relocation.

 

7. Miscellaneous

 

  (a) This offer is contingent on: (i) you signing and returning to the Company
the (a) Confidentiality and Innovations Agreement, (b) Non-Compete Agreement,
and (c) Pre-Employment Questionnaire (copies of which are enclosed with this
letter); and (ii) a successful background check and reference verification. Your
responses to the Pre-Employment Questionnaire may require a follow-up
discussion.

 

  (b) You hereby represent to the Company that you are under no obligation or
agreement that would prevent you from becoming an employee of the Company, or
adversely impact your ability to perform the expected responsibilities. By
accepting this offer, you agree that no trade secret or proprietary information
not belonging to you or the Company will be disclosed or used by you at the
Company.

 

  (c) This letter is not an employment contract and does not create an implied
or express guarantee of continued employment. By accepting this offer, you are
acknowledging that you are an employee at-will. This means that either you or
the Company may terminate your employment at any time and for any reason or for
no reason. Upon your acceptance, this letter will contain the entire agreement
and understanding between you and the Company and supersedes any prior or
contemporaneous agreements, understandings, communications, offers,
representations, warranties, or commitments by or on behalf of the Company,
whether written or oral. The terms of your employment may be amended in the
future.

 

  (d) United States law requires all companies to verify an employee’s
authorization to work in the United States. If you accept this offer, you will
need to bring certain documents with you on your first day that allows the
Company to verify your work authorization. Enclosed is an Employment Eligibility
Verification (form I-9). Please review the form and bring the appropriate
documents required for employment verification on your start date. You will be
asked to complete the form in the presence of a witness on your start date.

 

  (e) Also enclosed are a Direct Deposit Authorization Form and an Employee
Withholding Allowance Certificate (W-4). Please complete these forms and bring
them with you on your start date.

 



--------------------------------------------------------------------------------

  (f) You will be eligible for and receive severance equal to 6 months of base
salary, for termination of employment, not due to cause.

If these terms are agreeable to you, please sign and date the letter in the
appropriate space at the bottom and return it to me by November 1, 2006. We are
excited at the prospect of your joining the Company, and look forward to your
future contributions.

Sincerely,

 

/s/ Michael Porta

Michael Porta

Director, Human Resources

Agreed and Accepted:

Jaime Haenggi: /s/ Jamie Haenggi                     

Date: 11/08/06                                                     